iM-sa-w

COA#      08-12-00293-CR                  .OFFENSE: 22011

          Luke Stanton v. The State of               ._.,      n««+«n
STYLE: Texas                                  COUNTY:          Denton
COA DISPOSITION:         AFFIRM               TRIAL COURT: 211th District Court
           J..-     y



DATE: 10/10/14                 Publish: NO TCCASE#:            F-2011-1911-C




                        IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


         Luke Stanton v. The State of
STYLE:   Texas                                     CCA#:


                                   Petition        CCA Disposition:
          PRO $£
FOR DISCRETIONARY REVIEW IN CCA IS:                DATE:          •

                                                   JUDGE:.

DATE:.                                             SIGNED:                     PC:_
                                                    PUBLISH:                   DNP:
JUDGE             I M   UOt^



                                                                                MOTION FOR

                                          REHEARING IN CCA IS:
                                          JUDGE: